{¶ 26} I respectfully dissent from the majority opinion. Specifically, I disagree with the majority's limitation of Sopkovich v. Ohio Edison Co. (1998),81 Ohio St.3d 628, 693 N.E.2d 233, to the owner of the property upon which the incident occurred. I find that the holding ofSopkovich should be equally applied to a general or subcontractor who has exercised authority or control over the premises.
 {¶ 27} In the instant action, I find that reasonable minds could come to differing conclusions as to whether the guard rails and scaffolding are "critical variables" in the workplace. I also find that reasonable minds could come to differing conclusions as to whether appellees in this case retained or exercised control over those variables. Accordingly, I would reverse the decision of the trial court and remand the matter for jury trial. *Page 384